Citation Nr: 1537807	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  07-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to June 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that reopened, but denied claims for service connection for left and right hip disorders.

In May 2011, the Board reopened and remanded these claims to the RO for additional development, including specifically so that the Veteran could be afforded adequate VA examinations to determine whether any left and right hip disorders are related to service or service-connected disability.

In May 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2014).  The requested opinion was received later that month, and in June 2013, the Veteran and her representative were provided a copy of same.

The Board denied the instant claims in September 2013.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, in May 2014 the Court issued an order granting the JMR, vacating the Board's September 2013 decision, and remanding these claims back to the Board for additional adjudication consistent with the terms of the JMR.

Accordingly, pursuant to the terms of the JMR, the Board sought further medical comment.  See 38 C.F.R. § 20.901.  In March 2015, the same medical expert who provided the previous VHA opinion submitted a follow-up opinion.

A review of the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems reveals additional documents pertinent to the present appeal.


FINDING OF FACT

Degenerative joint disease of the left and right hips was manifest to a compensable degree within a year of the Veteran's discharge from active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left hip degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2014).

2.  The criteria for entitlement to service connection for right hip degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties Under the Veterans Claims Assistance Act of 2000

The Veteran's claims of entitlement to service connection for disorders of the right and left hips have been granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

The Veteran asserts entitlement to service connection for a bilateral hip disorder, which she contends is related to her active duty service.  For the following reasons, the Board finds that service connection for right and left hip degenerative joint disease is warranted.

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Here, the Veteran's service treatment records are negative for complaints or findings pertaining to the hips.  Moreover, the Veteran acknowledges that she did not experience bilateral hip symptomatology during her active service.  In this regard, the Veteran reported at her January 2003 VA general medical examination that her bilateral hip pain began in 1999, so following her discharge from service in July 1998.  See January 2003 VA General Medical Examination Report (reporting that her bilateral hip pain "started in 1999").  See also November 2004 Statement in Support of Claim (VA Form 21-4138) (reporting that, since service, she has endured constant joint pain, swelling, tenderness, fluid retention from the hips to the feet, undergone additional physical therapy and also electronic shock treatment for her hips, taken steroids and other medication and used a TENS unit for the pain and inflammation).  On subsequent VA examination in October 2011, the Veteran reported that, although she never had any in-service trauma or injury to her hips, she "started to have bilateral hip pain a few months after she left service."  See October 2011 VA Hip & Thigh Conditions Disability Benefits Questionnaire (DBQ).

Post-service treatment records reflect that the Veteran was diagnosed with chronic generalized joint pain in April 2001.  See April 2001 VA Primary Care Nurse Practitioner Note.  X-rays taken in June 2001 rays of the hips taken in June 2001 reflected "minimal" degenerative joint disease (DJD), and a July 2001 VA rheumatology clinic note reflects tenderness in the trochanteric bursa area and diagnoses bursitis and DJD.  Subsequent medical evidence, including VA treatment records, reports of VA examinations conducted in January 2003 and October 2011, and VHA medical opinions dated in May 2013 and March 2015, confirm that the Veteran currently has disorders of the left and right hip, diagnosed as bursitis and degenerative joint disease (arthritis).  

As mentioned, arthritis is included in the conditions for which presumptive service connection is available.  See 38 C.F.R. §§ 3.307, 3.309(a).  Although arthritis was not initially identified until the Veteran's bilateral hips were x-rayed in June 2001, she has reported that the onset of hip symptoms was within a year of her separation from active service.  See January 2003 VA General Medical Examination Report; November 2004 Statement in Support of Claim; October 2011 VA Hip & Thigh Conditions DBQ.  In this regard, she is competent to report the onset of bilateral hip symptomatology, as such symptoms as hip swelling, tenderness, and painful, limited motion are certainly capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 131; Jandreau, 492 F.3d at 1376-77.  Here, the Veteran is also competent to report experiencing continuing symptomatology since the initial onset of hip pain.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Board additionally finds these competent statements concerning the onset and continuity of her bilateral hip symptomatology to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, she has consistently reported throughout the pendency of her claims, including during her original 2002 claim for service connection for hip arthritis, that the onset of her hip symptoms was within the initial year following her separation from active service.  See, e.g., January 2003 VA General Medical Examination Report; October 2011 VA Hip & Thigh Conditions DBQ.  

Accordingly, given the competent and credible lay evidence of a bilateral hip pathology beginning "several months" after her discharge from active service, and considering the fact that such pathology was diagnosed as bilateral hip arthritis less than three years after her separation from service, the Board finds that the evidence of record is at least in a state of relative equipoise as to whether or not her bilateral hip DJD initially manifested within a year of her discharge.  See Davidson, 581 F.3d at 131 (reflecting that lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also 38 C.F.R. §§ 3.307, 3.309(a).  Additionally, given her competent and credible description of painful motion of her bilateral hips, the Board finds that her arthritis was manifest to a compensable degree.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014). 

The Board acknowledges the negative evidence of record in the form of etiological opinions disassociating the Veteran's bilateral hip arthritis from her active service.  See, e.g., October 2011 VA Hip & Thigh Conditions DBQ (finding against between the Veteran's hip disorders and her active service and additionally opining that her bilateral hip disability was not caused or aggravated by her service-connected cold injuries of both feet and left and right shin splints with knee and ankle pain); May 2013 VHA Opinion (finding against any relationship between the Veteran's bilateral hip disability and the Veteran's active service and/or service-connected disabilities); March 2015 VHA Opinion (emphasizing that the hip disability was unrelated to any service-connected disability).  However, none of these negative etiological opinions specifically address whether or not her bilateral hip arthritis initially manifested within a year of her discharge.  Thus, the VA and VHA opinions do not rise to the level of "affirmative evidence to the contrary."  See 38 C.F.R. § 3.307(d)(1) ("The expression 'affirmative evidence to the contrary' will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.").

Therefore, given the weight of the evidence reflecting that her bilateral hip arthritis initially manifested to a compensable degree within a year of her discharge, and because there is not affirmative evidence of record to rebut the presumption that her bilateral hip arthritis was incurred during active service, presumptive service connection for bilateral hip degenerative joint disease is warranted and the Veteran's claims are granted.  


ORDER

Entitlement to service connection for left hip degenerative joint disease is granted.

Entitlement to service connection for right hip degenerative joint disease is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


